Title: Thomas Jefferson to Littleton W. Tazewell, 22 November 1810
From: Jefferson, Thomas
To: Tazewell, Littleton W.


          
            Dear Sir
            Monticello Nov. 22. 10.
          
           I have still to acknolege the reciept of your letter of Sep. 27. the preceding one covering the bonds had been previously recieved.  your mention of what you recollected from Herodotus put me on examining that author more particularly than I had before done, and this led again to the investigation of the case of the Nile through all the authors I possessed on the subject. the result has been a fuller statement of it’s the circumstances respecting it than I had before given, and with a correctness which I am persuaded cannot be opposed in any material point. further reflection and investigation have also led me to consider some other points, which I had passed over, or slightly h treated, under the pressure of the multiplied questions which this case presented.   for the most important one however, I am indebted to the Memoire of M. Moreau de Lislet, which had been mislaid by mr Rodney and lately found and sent to me.  he has treated the branch of the subject depending on the French law of Alluvions & the edict of Louis XIV with great learning & ability. this was the more opportune, as these were exactly the points on which your letter expressed doubts. I have given the substance of his argument on those two points. he has treated other questions of the case with sound reasoning also; but wasting himself too much in answering the trifles of Livingston & Dupont, not worthy of answer. this swells his Memoir to 136. pages folio.  but, like Thierry, he gives up nearly as much as he gains for us. I have been obliged to combat a concession of his.  I incorporated my additions & amendments into the MS. statement which I communicated to you, and have deposited it with mr Hay & mr Wirt, subject to your call.  but that you may see the new additions without the trouble of reading the whole over again, I inclose them to you separately written, and ask the favor of you to return the paper after reading it, as I prepared it for communication to the President and other members of the cabinet who participated in the transaction; making a point of apprising them of all the ground I take.  I inclose you a copy of the declaration. I have suggested to the Messrs Wirt & Hay the pleading 1. the general issue on which the title to the batture may be supported on behalf of the city of N. Orleans, which I have undertaken to the Governor to support. 2. the special plea that I did it officially as the servant of the public, and without malice, and to reserve the objection to the locality of the action for a motion in arrest of judgment, as suggested in your letter; leaving the whole however to their and your decision. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        